Name: Commission Regulation (EEC) No 3228/91 of 5 November 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 91 Official Journal of the European Communities No L 306/5 COMMISSION REGULATION (EEC) No 3228/91 of 5 November 1991 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto .- Article 2 This Regulation shall enter into force on 8 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1991 . For the Commission Karel VAN MIERT Member of the Commission 0) OJ No L 154, 13 . 6. 1981 , p . 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. No L 306/6 Official Journal of the European Communities 7. 11 . 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59f New potatoes 56,54 2391 448,47 116,16 393,69 12706 43,41 86438 130,84 39,51 1.20 0702 00 101 0702 00 90] Tomatoes 95,22 4012 755,32 194,83 665,81 21 807 72,88 145939 219,49 67,05 1.30 0703 10 19 Onions (other than seed) 16,55 697 131,30 33,86 115,74 3791 12,66 25370 38,15 11,65 1.40 0703 20 00 Garlic 210,96 8888 1 673,28 431,61 1475,01 48311 161,45 323303 486,24 148,54 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 101 ex 0704 10 90 J Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171 354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1,90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 79,05 3330 627,00 161,73 552,70 18103 60,49 121 146 182,20 55,66 1.100 ex 0704 90 90 Chinese cabbage 48,42 2050 382,57 99,63 337,79 10913 37,24 73939 112,24 33,73 1.110 0705 11 101 0705 1 1 90 Cabbage lettuce (head lettuce) 61,14 2576 485,00 125,10 427,53 14003 46,79 93710 140,94 43,05 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 32,74 1384 259,75 67,27 228,02 7359 25,14 50064 75,78 22,88 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 111 0707 00 1 9f Cucumbers 72,64 3060 576,20 148,62 507,92 16636 55,59 111330 167,44 51,15 1.160 0708 10 101 0708 10 90 Peas (Pisum sativum) 234,31 9872 1 858,48 479,38 1 638,25 53658 179,32 359085 540,06 164,97 1.170 Beans : \ \ \ 1 l 1.170.1 0708 20 101 0708 20 90f Beans (Vigna spp., Phaseolus spp.) 110,82 4669 879,05 226,74 774,89 25380 84,81 169846 255,44 78,03 1.170.2 0708 20 101 0708 20 90 Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 86,96 3672 688,79 178,47 606,54 19724 66,72 133437 201,07 60,90 1.180 ex 0708 90 00 Broad beans 40,17 1701 317,44 82,67 280,28 9055 30,90 61351 93,13 27,99 1.190 0709 10 00 Globe artichokes 76,11 3221 598,42 156,61 531,31 17132 58,50 116646 176,44 52,84 1.200 Asparagus : 1 li 1.200.1 ex 0709 20 00  green 393,49 16578 3121,05 805,05 2751,21 90111 301,14 603032 906,95 277,05 1.200.2 ex 0709 20 00  other 355,88 14993 2822,71 728,10 2488,23 81 498 272,36 545389 820,26 250,57 1.210 0709 30 00 Aubergines (egg-plants) 86,56 3647 686,63 117,11 605,26 19824 66,25 132667 199,53 60,95 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 63,90 2705 504,88 131,48 445,78 14403 49,15 97577 148,13 44,52 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092598 1 645,94 501,92 1.240 0709 60 10 Sweet peppers 80,33 3384 637,16 164,35 561,65 18396 61,47 123108 185,15 56,56 1.250 0709 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 91,60 3859 726,59 187,42 640,49 20978 70,10 140388 211,14 64,50 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 143,65 6052 1 139,41 293,90 1 004,39 32897 109,94 220150 331,10 101,14 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 47,75 2011 378,74 97,69 333,86 10935 36,54 73179 110,06 33,62 2.30 ex 0804 30 00 Pineapples , fresh 37,76 1591 299,52 77,25 264,03 8647 28,90 57872 87,03 26,58 2.40 ex 0804 40 10l ex 0804 40 90 Avocados, fresh 134,44 5664 1 066,33 275,05 939,98 30787 102,89 206032 309,87 94,66 7. 11 . 91 Official Journal of the European Communities No L 306/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 169,64 7147 1 345,55 347,07 1 186,10 38 849 129,83 259980 391,00 119,44 2.60 Sweet oranges, fresh : II|||||| \ I l li 2.60.1 0805 10 11 080510 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 34,48 1454 272,35 70,60 240,64 7874 26,40 52809 79,56 24,23 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, NaVe ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 45,93 1935 36431 93,97 321,14 10518 35,15 70391 105,86 32,34 2.603 0805 10 19 \ li \ \ 080510 29 0805 10 39  Others 37,08 1562 294,16 75,87 259,30 8493 28,38 56837 85,48 26,11 0805 10 49|| li\ li li 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 147,40 6210 1 169,12 301,56 1 030,58 33755 112,80 225891 339,73 103,78 2.70.2 ex 0805 20 30  Monreales and Satsumas 77,52 3266 614,91 158,61 542,04 17753 59,33 118810 178,69 54,58 2.70.3 ex 0805 20 50  Mandarins and wilkings 65,95 2782 520,88 135,03 460,23 15059 50,50 101001 152,17 46,36 2.70.4 ex 0805 20 70 } ex 0805 20 90  Tangerines and others 88,15 3713 699,18 180,34 616,33 20186 67,46 135092 203,17 62,06 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 48,55 2045 385,08 99,33 339,45 11118 37,15 74404 111,90 34,18 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 95,84 4038 760,21 196,09 670,13 21949 7335 146885 220,91 67,48 2.90 Grapefruit, fresh : I I |||||||| 2.90.1 ex 0805 40 00  white ' 54,91 2313 435,54 112,34 383,93 12575 42,02 84153 126,56 38,66 2.90.2 ex 0805 40 00  pink 75,31 3173 597,35 154,08 526,57 17246 57,63 115417 173,58 53,02 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 81,31 3425 644,93 166,35 568,51 18620 62,22 124611 187,41 57,25 2.110 0807 10 10 Water-melons 10,32 435 81,50 21,12 72,01 2356 7,90 15803 23,81 7,25 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Future 56,44 2378 447,73 115,49 394,67 12927 43,20 86508 130,10 39,74 2.120.2 ex 0807 10 90  other 132,48 5581 1 050,80 271,04 926,28 30339 101,39 203030 305,35 93,28 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 67,95 2863 538,98 139,02 475,1 1 15561 52,00 104138 156,62 47,84 2.140 Pears \ l \ 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 244,83 10315 1941,90 500,90 1711,79 56067 18737 375204 564,30 172,38 2.140.2 2.150 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 Other Apricots 68,88 25,50 2902 1078 546,37 202,14 140,93 52,37 481,62 177,93 15774 5786 52,71 19,58 105567 39065 158,77 58,99 48,50 17,80 2.160 0809 20 10} 0809 20 90 ] Cherries 90,53 3825 718,45 185,77 632,16 20401 69,52 138679 209,44 63,20 2.170 ex 0809 30 00 Peaches 182,01 7668 1 443,70 372,39 1 272,63 41 683 139,30 278945 419,53 128,16 No L 306/8 Official Journal of the European Communities 7. 11 . 91 Code CN code l Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 l Nectarines 82,65 3490 653,93 169,38 577,04 18814 63,39 126770 190,90 57,88 2.190 0809 40 11 0809 40 19 Plums 146,63 6177 1 163,03 299,99 1 025,21 35579 112,22 224715 337,97 103,24 2.200 0810 10 10 0810 10 90 Strawberries 300,57 12663 2384,05 614,95 2101,55 68833 230,03 460634 692,79 211,63 2.205 0810 20 10 1 Raspberries 1 336,1 56503 10 597,8 2745,00 9303,49 300265 1 025,9 2042614 3092,02 933,75 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209 154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 157,48 6635 1 249,12 322,20 1 101,10 36065 120,52 241 348 362,98 110,88 2.230 ex 0810 90 80 Pomegranates 62,30 2625 494,21 127,47 435,65 14269 47,68 95489 143,61 43,87 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 295,15 12465 2335,24 604,90 2060,65 67186 226,39 452705 681,74 206,72 2.250 ex 0810 90 30 J Lychees 329,14 13901 2604,20 674,56 2297,98 74924 252,46 504846 760,25 230,53